Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO 1449.These IDS has been considered.
Terminal Disclaimer
The terminal disclaimer filed on 03/17/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of (US 10180416) has been reviewed and is accepted.  The terminal disclaimer has been recorded.


EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Kevin Johnson on 03/21/22
The application has been amended as follows:
Claims 9-14 (cancelled). 
(CT) in a chemically strengthened Li-containing glass sample having a surface and a body with a thickness (T), wherein the glass sample has been strengthened by performing an ion-exchange process, the glass sample has a stress profile that includes a spike region adjacent the sample surface and a deep region that extends from a bottom of the spike region into the glass body, the method comprising: a) measuring a center tension (CT)  in the glass sample; b) measuring a mode spectrum of the glass sample using the prism-coupling system, the prism-coupling system having a controller; c) using the controller, estimating from the mode spectrum, a first center tension for the spike region only and estimating a second center tension for the deep region only, including assuming a power-law stress profile for the deep region; and d) estimating in the controller a total center tension (CT)  for the glass sample by adding the first and second center tensions.

2. (amended) The method of claim 1, further comprising: e) comparing in the controller the determined center tension (CT) of act c) to a center tension specification; and f) adjusting the ion-exchange process based on the act e) of comparing of the determined center tension (CT) to the center tension specification for the chemically strengthened first glass sample.


4. (amended) The method of claim 1, wherein stress profile is formed using an ion-exchange of (Li+ ions) in the glass with (K+ and Na+ ions).


7. (amended) The method of claim 1, wherein the substrate has a thickness (T), the spike region has a surface compressive stress (CS), and the spike region and the deep region are joined at a knee having a knee depth DOL.sub.sp, and wherein: the first contribution to the center tension is defined by a spike center tension defined by CT.sub.sp=[CS.sub.sp×DOL.sub.sp]/[T−DOL.sub.T].

8. (amended) The method of claim 7, wherein the knee has a knee stress (CS.sub.knee) and the second contribution to the center tension is a deep region center tension (CT.sub.par defined by CT.sub.par≈|0.5CS.sub.knee|).

Allowable Subject Matter

Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, the prior arts alone or in combination fail to disclose the claimed limitations such as, “measuring a mode spectrum of the glass sample using the prism-coupling system, the prism-coupling system having a controller; c) using the controller, estimating from the mode spectrum, a first center tension for the spike region only and estimating a second center tension for the deep region only, including assuming a power-law stress profile for the deep region; and d) estimating in the controller a total 

 

Claims 2-8 are allowable due to their dependencies. 
The closest references, Liu et al. (US 20150066393 A1)[cited in the IDs filed by the applicant] and Allan et al. (US 8561429)[cited in the IDs filed by the applicant]alone or in combination disclose some features of the claimed invention but do not disclose the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD M RAHMAN whose telephone number is (571)272-9175.  The examiner can normally be reached on Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 






/MD M RAHMAN/           Primary Examiner, Art Unit 2886                                                                                                                                                                                             



	/MD M RAHMAN/           Primary Examiner, Art Unit 2886